Citation Nr: 0319404	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for sinusitis.

2.  Entitlement to an increased rating for a low back 
strain with degenerative disc disease, currently evaluated 
as 40 percent disabling. 

3.  Entitlement to an increased rating for a hiatal 
hernia, currently evaluated as 10 percent disabling. 

4.	Entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1969.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board reopened the veteran's 
claims of entitlement to service connection for sleep apnea 
and post-traumatic stress disorder (PTSD), and remanded those 
issues and the issues listed on the title page above to the 
RO in September 1999 for additional development.  The case 
was subsequently returned to the Board by the RO, and in a 
July 2003 decision, the Board denied the claims of 
entitlement to service connection for sleep apnea and PTSD, 
and as set forth below, has determined that additional 
development is still necessary on the veteran's remaining 
claims. 


REMAND

The veteran claims that he is entitled to service connection 
for sinusitis.  He also claims that his service-connected low 
back disability, hiatal hernia and residuals of a 
tonsillectomy are more severely disabling than reflected in 
the ratings assigned by the RO, and that he is unable to 
secure and maintain gainful employment as a result of his 
service-connected disabilities.  Before the Board can 
adjudicate these claims, however, additional action by the RO 
is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA examination by the same examining 
physician who conducted the Nose, Sinus, 
Larynx, and Pharynx examination in 
January 2000, if available.  If that 
physician is unavailable, the case should 
be referred to another suitably qualified 
examining physician.  The examiner should 
review the claims file and state whether 
it is at least as likely as not that the 
veteran's current sinusitis is 
etiologically related to the sinusitis 
for which he received treatment during 
his active military service.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the severity of 
his service-connected low back strain 
with degenerative disc disease and left 
radiculopathy.  The examiner should 
review the claims file and perform any 
necessary tests and studies.  In 
addition, the examiner should answer the 
following questions: 

(a)  Does the veteran suffer from 
pronounced intervertebral disc syndrome 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc, with little intermittent 
relief ? 

(b)  Has the veteran's service-connected 
low back disability resulted in 
incapacitating episodes involving a total 
duration of at least six weeks during a 
12 month period?  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)

(c)  Is intervertebral disc syndrome 
present in more than one spinal segment, 
provided that the effects in each spinal 
segment are clearly distinct, and if so, 
what are the chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes for each segment?

(d)  The examiner should also describe 
the effects the veteran's low back 
disability has on his ability to secure 
and maintain employment.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the severity of his service-
connected hiatal hernia.  The examiner 
should review the claims file and perform 
any necessary tests and studies.  The 
examiner should state whether the 
veteran's hiatal hernia is manifested by: 

(a)  persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, which produces 
considerable impairment of health; or 

(b)  pain, vomiting, material weight loss 
and hematemesis or melena with moderate 
anemia, or other symptom combinations 
productive of severe impairment of 
health. 

(d)  The examiner should also describe 
the effects the veteran's hiatal hernia 
has on his ability to secure and maintain 
employment.

4.  The veteran should be scheduled for 
an appropriate examination to determine 
the severity of his service-connected 
tonsillectomy.  The examiner should 
review the claims file and perform any 
necessary tests and studies.  Thereafter, 
the examiner should report all findings, 
if any, attributable to the veteran's 
tonsillectomy.  The examiner should 
specifically state whether the veteran's 
tonsillectomy has resulted in hoarseness, 
with thickening or nodules of cords, 
polyps, or submucous infiltration.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  Any further action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], 
which is deemed necessary should be 
accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




